Exhibit 10.14

TOWERS WATSON & CO.

COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

EFFECTIVE JANUARY 1, 2010

AS AMENDED NOVEMBER 16, 2012

 

1. Purpose. The purpose of the Towers Watson & Co. Compensation Plan for
Non-Employee Directors (the “Plan”) is to advance the interests of Towers
Watson & Co. (the “Company”) and its stockholders by closely aligning the
interests of members of the Board of Directors of the Company (the “Board”) who
are not employees of the Company or any subsidiary with the interests of the
Company and its stockholders. Accordingly, this Plan provides for the payment of
a substantial portion of the annually established compensation payable to
Non-Employee Directors for their service to be in the form of equity-based
compensation consisting of restricted stock units (RSUs). Each RSU represents a
notional unit interest equal in value to a share of the Company’s Class A common
stock (the “Common Stock”). All RSUs payable to Non-Employee Directors under
this Plan shall be issued pursuant to the terms of the Towers Watson & Co. 2009
Long Term Incentive Plan (the “LTIP”). All capitalized terms used but not
defined herein shall have the meaning assigned to them in the LTIP. The maximum
number of shares of Class A common stock that may be subject to awards made
under this Plan in total or to any one individual shall be as specified in the
LTIP.

 

2. Administration. The Compensation Committee of the Board (the “Committee”)
shall administer the Plan. The Committee shall, subject to the provisions of the
Plan, have the power to construe the Plan, to determine all questions arising
thereunder, and to adopt and amend such rules and regulations for the
administration of the Plan, as it may deem desirable. Any decisions of the
Committee in the administration of the Plan, as described herein, shall be final
and conclusive. The Committee may authorize any one or more of its members or
any officer of the Company to execute and deliver documents on behalf of the
Committee.

 

3. Amount of Non-Employee Director Compensation. Effective November 16, 2012,
the schedule of fees payable to Non-Employee Directors pursuant to this Plan is
as follows:

 

  a. Annual Cash Retainer: $60,000 per year, paid quarterly

 

  b. Annual RSU Grant: Annual RSUs, equivalent to $120,000, granted at the
beginning of each fiscal year (with the number of shares underlying the RSUs
based on the closing price per share of the Common Stock on the last business
day of the just completed fiscal year) for services to be provided during the
current fiscal year. Annual RSUs vest in equal quarterly installments over a
12-month period beginning on the date of grant, and unless deferred shall be
paid upon vesting as provided in Section 6 of this Plan.

 

  c. Committee Member Fees:

 

  i. Audit Committee: $15,000 annual retainer, paid quarterly

 

  ii. Compensation Committee: $10,000 annual retainer, paid quarterly

 

  iii. Nominating and Governance Committee: $5,000 annual retainer, paid
quarterly

 

  iv. Risk Committee: $5,000 annual retainer, paid quarterly

 

  d. Committee Chair Fees (paid in lieu of Committee Member Fees):

 

  i. Audit Committee Chair: $30,000 annual retainer, paid quarterly

 

  ii. Compensation Committee Chair: $20,000 annual retainer, paid quarterly

 

  iii. Nominating and Governance Committee Chair: $15,000 annual retainer, paid
quarterly

 

  iv. Risk Committee Chair: $15,000 annual retainer, paid quarterly

 

  e. Lead Director Annual Retainer (paid in addition to regular Board and
Committee Fees): $25,000 per year, paid quarterly

 

4. Dividend Equivalent Rights. RSUs granted hereunder shall be granted together
with a Dividend Equivalent Right with respect to the shares of Common Stock
subject to the award. Dividend Equivalent Rights shall be accumulated and deemed
to be reinvested in additional RSUs and will be paid at the time the underlying
RSU is payable. Dividend Equivalent Rights shall be subject to forfeiture under
the same conditions as apply to the underlying RSUs.

 

5. Vesting of RSUs. Vesting of RSUs granted under this Plan shall be conditioned
upon continued service as a director of the Company, provided that vesting shall
be accelerated upon the director’s death or disability or upon a Change in
Control.



--------------------------------------------------------------------------------

6. Settlement of RSUs. RSUs will be paid out in shares of Common Stock on the
date of vesting to an account established for each Non-Employee Director at a
brokerage firm designated by the Company. Notwithstanding the foregoing, a
Non-Employee Director can elect to defer all or any portion of his/her director
compensation pursuant to the terms of the Towers Watson & Co. Voluntary Deferred
Compensation Plan for Non-Employee Directors and in accordance with deferral
procedures established by the Company, in which case shares of Common Stock
issuable under RSUs (and under any associated Dividend Equivalent Rights) will
be paid out at the time and in the manner provided for pursuant to such
deferral.

 

7. Director Ownership Requirements. Non-Employee Directors are required to
accumulate shares of Common Stock at least equal to five times the annual cash
retainer (i.e., $300,000), valued as of the last day of the Company’s fiscal
year. Each Non-Employee Director has five years from the date of appointment to
achieve compliance with such ownership guidelines. Until the ownership level is
reached, Non-Employee Directors should not sell shares of Common Stock in excess
of the amount needed to pay state and Federal taxes associated with the equity
granted. Once a Non-Employee Director accumulates sufficient shares to meet the
$300,000 requirement, he/she is not required to retain shares of Common Stock.
If as a result of a stock price decline subsequent to a Non-Employee Director
meeting the ownership requirements the Non-Employee Director does not satisfy
the requirements as of the Company’s fiscal year-end, he/she is not required to
“buy up” to a new number of shares needed to meet the ownership requirements.
However, he/she is required to retain the number of shares that originally were
acquired to reach the share ownership threshold.

 

8. The Plan may be amended from time to time by the Board of Directors.